EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Colin Harris on 17 March 2021.

The application has been amended as follows: 
Claim 21: A device for connection between an aluminum lateral side rail of a vehicle body structure and a suspension arm end which comprises a cylindrical articulation ring, the device, comprising: 
an aluminum casting comprising an upper face which is secured below said side rail, and a lateral wall from which there extends perpendicularly to an outer lateral face at least a first suspension arm interface comprising a pair of fins which are spaced apart from one another by an air gap value greater than the length of said cylindrical ring, so as to mount said suspension arm end, wherein the first suspension arm interface comprises a pair of fins which form an integral part of the aluminum casting, with subjection to a machining operation after leaving the foundry; and at least one wedge inserted between an end of said cylindrical ring and an inner face of the pair of fins[[.]];
wherein the at least one wedge includes two wedges connected by a small bar.
Claim 22 is cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/               Primary Examiner, Art Unit 3616